DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosaka (US 2018/0350994).
Regarding claim 14, Hosaka discloses, in at least figures 2A-2C and related text, a method of fabricating a thin film transistor, wherein the method comprises: 
providing a substrate (102, [117]); 
forming a light shielding metal layer (106, [211]), the light shielding metal layer (106, [211]) being located on the substrate (102, [117]); 
forming a buffer layer (104, [119]), the buffer layer (104, [119]) covering the light shielding metal layer (106, [211]); 

forming a gate dielectric layer (110/112, [119]), the gate dielectric layer covering the channel region (108i, [119]); 
forming a first via hole (143, [133]), the first via hole (143, [133]) penetrating the gate dielectric layer (110/112, [119]) and the buffer layer (104, [119]); 
forming a gate metal layer (114, [128]) covering the gate dielectric layer (110/112, [119]), and the gate metal layer (114, [128]) is electrically connected to the light shielding metal layer (106, [211]) through the first via hole (143, [133]).
Regarding claim 15, Hosaka discloses the method of fabricating a thin film transistor according to claim 14 as described above.
Hosaka further discloses, in at least figures 2A-2C and related text, the first via hole (143, [133]) is located on an extension line of the channel region (108i, [119]) along a channel width direction (Y1-Y2 direction, figures); 
wherein a length of the gate metal layer (114, [128]) is greater than a length of the channel region (108i, [119]), and the gate metal layer (114, [128]) extends toward the first via hole (143, [133]) and covers the first via hole (143, [133]) (figures).
Regarding claim 16, Hosaka discloses the method of fabricating a thin film transistor according to claim 14 as described above.

forming a second via hole (141s/141d, [120]) on the interlayer dielectric layer (116/118, [120], [207], [208])  to expose the source region (108s, [119]) and the drain region (108d, [119]); 
forming a source/drain metal layer (120s/120d, [121], [211]) on the interlayer dielectric layer (116/118, [120], [207], [208]) and electrically connecting the source region (108s, [119]) and drain region (108d, [119]) through the second via hole (141s/141d, [120]) (figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2016/0133681) in view of Hosaka (US 2018/0350994).
Regarding claim 1, Nam discloses, in at least figures 2-6, 7D, and related text, a display panel ([5]) (the limitation of “a display panel” has not patentable weight because it is interpreted as intended use), wherein the display panel comprises a thin film transistor layer (layer of ST/DT, [13]), the thin film transistor layer (layer of ST/DT, [13]) comprising a plurality of 
wherein each of the data writing thin film transistors (ST, [13]) comprises: 
a substrate (SUB, [14]); 
a light shielding metal layer (LS, [53]), the light shielding metal layer (LS, [53]) is located on the substrate (SUB, [14]); 
a buffer layer (BF, [53]), the buffer layer (BF, [53]) covering the light shielding metal layer (LS, [53]); 
an active region (SA, [13]-[15]), the active region (SA, [13]-[15]) is located on the buffer layer (BF, [53]), the active region (SA, [13]-[15]) comprises a channel region (area of SA under SG, [14]) and a source region (area of SA under SS, [14]) and a drain region (area of SA under SD, [14]) located on both sides of the channel (area of SA under SG, [14]); 
a gate dielectric layer (GI, [14]), the gate dielectric layer (GI, [14]) covering the channel region (area of SA under SG, [14]); 
a gate metal layer (SG, [55]), the gate metal layer (SG, [55]) covering the gate dielectric layer (GI, [14]); and 
each of the data writing thin film transistors (ST, [13]) further comprises 
an interlayer dielectric layer (IN1, [56]) covering the gate metal layer (SG, [55]) and the active region (SA, [13]-[15]); 

a source/drain metal layer (SS/SD, [57]), the source/drain metal layer (SS/SD, [57]) located on the interlayer dielectric layer (IN1, [56]) and electrically connected to the source region (area of SA under SS, [14]) and the drain region (area of SA under SD, [14]) through the second via hole (SSH/SDH, [56]).
Nam does not explicitly disclose a first via hole penetrating the gate dielectric layer and the buffer layer, and the gate metal layer is electrically connected to the light shielding metal layer through the first via hole.
Hosaka teaches, in at least figure 2A-2C and related text, the device comprising a first via hole (143, [133]) penetrating the gate dielectric layer (110/112, [119]) and the buffer layer (104, [119]), and the gate metal layer (114, [128]) is electrically connected to the light shielding metal layer (106, [211]) through the first via hole (143, [133]), for the purpose of providing transistor including an oxide semiconductor and having high on-state current and low off-state current thereby reducing power consumption ([23]).
Nam and Hosaka are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nam with the specified features of Hosaka because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Nam to 
Regarding claim 2, Nam in view of Hosaka discloses the display panel according to claim 1 as described above.
Hosaka further teaches, in at least figures 2A-2C and related text, the first via hole (143, [133]) is located on an extension line of the channel region (108i, [119]) along a channel width direction (Y1-Y2 direction, figures), for the purpose of providing transistor including an oxide semiconductor and having high on-state current and low off-state current thereby reducing power consumption ([23]).
Regarding claim 3, Nam in view of Hosaka discloses the display panel according to claim 2 as described above.
Hosaka further teaches, in at least figures 2A-2C and related text, a length of the gate metal layer (114, [128]) is greater than a length of the channel region (108i, [119]), and the gate metal layer (114, [128]) extends toward the first via hole (143, [133]) and covers the first via hole (143, [133]) (figures), for the purpose of providing transistor including an oxide semiconductor and having high on-state current and low off-state current thereby reducing power consumption ([23]).
Regarding claim 4, Nam in view of Hosaka discloses the display panel according to claim 3 as described above.

Regarding claim 7, Nam discloses, in at least figures 2-6, 7D, and related text, a display panel ([5]) (the limitation of “a display panel” has not patentable weight because it is interpreted as intended use), wherein the display panel comprises a thin film transistor layer (layer of ST/DT, [13]), the thin film transistor layer (layer of ST/DT, [13]) comprising a plurality of driving thin film transistors (DT, [13]) and a plurality of data writing thin film transistors (ST, [13]); 
wherein each of the data writing thin film transistors (ST, [13]) comprises: 
a substrate (SUB, [14]); 
a light shielding metal layer (LS, [53]), the light shielding metal layer (LS, [53]) is located on the substrate (SUB, [14]); 
a buffer layer (BF, [53]), the buffer layer (BF, [53]) covering the light shielding metal layer (LS, [53]); 
an active region (SA, [13]-[15]), the active region (SA, [13]-[15]) is located on the buffer layer (BF, [53]), the active region (SA, [13]-[15]) comprises a channel region (area of SA under SG, [14]) and a source region (area of SA under SS, [14]) and a drain region 
a gate dielectric layer (GI, [14]), the gate dielectric layer (GI, [14]) covering the channel region (area of SA under SG, [14]); 
a gate metal layer (SG, [55]), the gate metal layer (SG, [55]) covering the gate dielectric layer (GI, [14]).
Nam does not explicitly disclose a first via hole penetrating the gate dielectric layer and the buffer layer, and the gate metal layer is electrically connected to the light shielding metal layer through the first via hole.
Hosaka teaches, in at least figure 2A-2C and related text, the device comprising a first via hole (143, [133]) penetrating the gate dielectric layer (110/112, [119]) and the buffer layer (104, [119]), and the gate metal layer (114, [128]) is electrically connected to the light shielding metal layer (106, [211]) through the first via hole (143, [133]), for the purpose of providing transistor including an oxide semiconductor and having high on-state current and low off-state current thereby reducing power consumption ([23]).
Nam and Hosaka are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nam with the specified features of Hosaka because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Nam to have the first via hole penetrating the gate dielectric layer and the buffer layer, and the gate 
Regarding claim 8, Nam in view of Hosaka discloses the display panel according to claim 7 as described above.
Hosaka further teaches, in at least figures 2A-2C and related text, the first via hole (143, [133]) is located on an extension line of the channel region (108i, [119]) along a channel width direction (Y1-Y2 direction, figures), for the purpose of providing transistor including an oxide semiconductor and having high on-state current and low off-state current thereby reducing power consumption ([23]).
Regarding claim 9, Nam in view of Hosaka discloses the display panel according to claim 8 as described above.
Hosaka further teaches, in at least figures 2A-2C and related text, a length of the gate metal layer (114, [128]) is greater than a length of the channel region (108i, [119]), and the gate metal layer (114, [128]) extends toward the first via hole (143, [133]) and covers the first via hole (143, [133]) (figures), for the purpose of providing transistor including an oxide semiconductor and having high on-state current and low off-state current thereby reducing power consumption ([23]).
Regarding claim 10, Nam in view of Hosaka discloses the display panel according to claim 9 as described above.
.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 2, 3, and 5 that recite “a projection of the light-shielding metal layer on the substrate completely covers a projection of the active region on the substrate” in combination with other elements of the base claims 1, 2, 3, and 5.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 7, 8, 9, and 11 that recite “a projection of the light-shielding metal layer on the substrate completely covers a projection of the active region on the substrate” in combination with other elements of the base claims 7, 8, 9, and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/Primary Examiner, Art Unit 2811